 ^1In the Matter of THE J.N. BRAY COMPANY, EMPLOYER,andINTERNA-TIONAL WOODWORKERS OF AMERICA, C. I.0.,PETITIONERCase No. 10-RC-,485.-Decided May 5,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Leroy W. C.Mather, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.,.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case a three-member panel [Chairman Herzog and Members Reyn-olds and Gray].Upon the entire record in this case, the Board finds :1.The Employer, a Georgia corporation whose operations are con-ducted in and about Valdosta, Georgia, is engaged in the businessof buying and cutting logs and manufacturing and selling lumber. Italso operates a farm, with 800 acres in present cultivation, on whichtobacco, cotton, peanuts, melons, and hogs are grown and raised, anaval stores business which produces and sells crude gum to paintprocessors, and a builders supply branch which sells lumber, trim,hardware, and other building supply materials to building contrac-tors. -The Employer is also - engaged in the building contractingbusiness.The Employer's gross income from all its enterprises in 1948 totalled$1,137,098, itemized as follows : saw and planing mills, $378,506;1 The Employer's motion to dismiss the petition on the ground that the Petitioner failedto establish a sufficient interest is denied, as the showing of interest is an administrativeexpedient of the Board and not subject to direct or collateral attack.Matter of O. D. -Jennings it Company,68 N L. R. B. 516.The Employer's motion to dismiss the petition on the ground that the Employer is not -engaged in commerce within the meaning of the Act is denied for reasons stated hereinafter.The Employer made an offer of proof at the hearing to show that the Petitioner hadfailed to furnish its' members with copies of the financial report as required by Section9-(f) (B) (2) of the Act, and that because of such non-compliance the Board lackedjurisdiction in this caseThe Employer now contends in its brief that the petition shouldbe dismissed or, in the alternative, that the case be remanded and the hearing reopened toreceive the excluded testimony.We find this contention to be without meritThe com-pliance of a labor organization with Section 9 (f), (g), and (h) of the Act is an admin-istrativematter to be determined by the Board, and is not''litigable at the hearing.Matter of Prudential Insurance Company of America,80 N L R. B 1583, 83 N. L R B., No 56.388 THE J. N. BRAY COMPANY389farms, $31,002; naval stores, $70,029; retail building material, $322,-322; construction department, $335,237.Total out-of-State sales oflumber amounted to $54,304. In addition the Employer's testimonyreveals the following sales, all of which were made within the State ofGeorgia : tobacco to several national tobacco companies ; hogs to na-tional meat packing companies; cotton to Georgia textile mills; andcrude gum to three Georgia paint manufacturing companies.All salesof building materials were to local builders, with the exception of salesranging from $1,000 to $5,000 to purchasers in Florida.Althoughthe Employer's present construction operations are conducted locally,several years ago it constructed buildings for the Federal Govern-ment at Moody Field, Georgia, and built a depot in Georgia for aninterstate railroad.Purchases, in 1948, for.all the Employer's operations amounted toapproximately $500,000.The Employer testified that some of thesepurchases were made outside the State, but was unable to fix theirvalue.The Employer's purchases include gasoline, fuel and lubricat-ing oil, truck and tractor tires used in its business, estimated at $21,-000 to $27,000.Although these items were purchased locally, it isadmitted that Georgia is not an oil-producing State. In addition,the Employer made purchases of heavy equipment from the Allis-Chalmers Company and an undisclosed number of Chevrolet trucksfrom a local dealer.Planing mill parts valued at $200 to $300 werepurchased from a Wisconsin manufacturer.Plows and other ma-chinery used on the Employer's farms were manufactured by the In-ternational Harvester Company and the Allis-Chalmers Company andwere purchased through their local agents.We find, contrary to the Employer's contention, that it is engagedin commerce within the meaning of the Act.22.The Petitioner is a labor organization claiming to representemployees of the Employer.3.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a unit consisting of all productionand maintenance employees at the Employer's saw and planing millsand logging operations in and near Valdosta, Georgia, including truckdrivers employed in the mills and truck drivers engaged in loggingoperations, wood crewmen, and the wood salesman, but excluding officeand clerical employees, guards, professional employees, and super-'2Matter of Farmvclle Manufacturing Company,76 N. LR. B. 237:Matter of Burnet-Binford Lumber Company,75 N. L.R. B. 421;Matter of W. P. Stephen Lumber Company,73 N L R B. 1451.844340-50-vol. 83-26 390DECISIONS OF, NATIONAL LABOR RELATIONS BOARDvisors as defined in the Act. The Employer agrees that a productionand maintenance unit is appropriate, but contends that it should belimited to the employees in the saw and planing mills, for the reasonthat their interests are separate from those of all other employees.TheEmployer also desires the inclusion of the planing mill foreman, whomthe Petitioner would exclude on the ground that he is a supervisor.The record contains no evidence of prior collective bargaining history.The Employer maintains 2 sawmills, only 1 being in present opera-tion, wherein logs are cut into rough lumber.This is processed intofinished lumber in the Employer's planing mill.There are approxi-mately 54 laborers employed in the sawmill and 34 laborers in theplaning mill.Two truck drivers transport the lumber from the saw-mill to the planing mill.The Employer's logging operations are conducted by a crew of 14employees, including skidder operators, tractor operators, saw han-dlers, and loaders.The Employer contends that as the logging crewworks at distances ranging 5 to 60 miles from the mills, is separatelysupervised, and because the nature of the work and the skills of theseemployees are substantially different from those of the mill employees,with whom they are rarely interchanged, they cannot appropriately beincluded in a single production and maintenance unit.We find insuffi-cient merit in this contention.We have frequently held that where,as here, the employer's activities form one continuous and completeoperation, from the felling of trees to the manufacture and sale oflumber, that the employees engaged in these logging and mill opera-tionsmay together constitute a single appropriate unit.We shalltherefore include the employees in the logging crew.'The Employer would exclude five truck drivers engaged in trans-porting logs from the logging operations to the mills.The Employer,however, advances no reason in support of this position, other thanthat the interests of these employees are allied with those of the log-ging crew rather than with those of the mill employees.As we haveincluded the logging crew in the unit, we shall also include these truckdrivers.There is an additional truck driver who delivers wood tolocal customers and to the homes of employees.As his interests arerelated to those of the other employees in the unit, we shall include him.There remains for consideration the status of the planing mill fore-man.The employees in the planing mill are supervised by a foremanwho lays out their work, directs their activities and who has authorityto hire and discharge in the absence of the Employer's president.TheEmployer contends that as the foreman spends half his time grinding-$Matter of Farrnville Manuacturing Company,Supra;Matter of Louisiana CypressLumber Company,73'14.L^i."B. 909;Matter of Mohawk Lwrriber Company,.51N. L.R. B. 1080.- THE J. N. BRAY COMPANY391bits and knives and grading lumber, he is not a supervisor within themeaning of the Act.We find this contention to be without merit andshall exclude him from the unit as a supervisor 4We find that all production and maintenance employees at theEmployer's saw and planing mills in Valdosta, Georgia, including thewood salesman, logging crew, and all truck drivers, but excluding theforemen of the sawmill, planing mill, and logging crew, office and cleri-cal employees, guards, professional employees, and all other super-visors as defined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Tenth Region, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the date,of this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since-quit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by International Woodworkers of America, C. I. O.4Matter of UnitedStatesGypsum Co.,79 N. L.R. B. 536.